FILED
                             NOT FOR PUBLICATION                            FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARRY NORTHCROSS PATTERSON,                      No. 12-16327

               Plaintiff - Appellant,            D.C. No. 2:05-cv-01159-RCB

  v.
                                                 MEMORANDUM*
UNKNOWN MOORE; et al.,

               Defendants,

  and

G. BRODERICK, Chaplain; WAYNE F.
MASON, Chaplain,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Arizona state prisoner Barry Northcross Patterson appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging violations of his

right to free exercise of his religious beliefs under the First Amendment and the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Akhtar v. Mesa, 698

F.3d 1202, 1212 (9th Cir. 2012) (dismissal for failure to state a claim under Fed. R.

Civ. P. 12(b)(6)); Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008) (summary

judgment). We affirm.

       The district court properly granted summary judgment on Patterson’s First

Amendment claim because Patterson failed to raise a genuine dispute of material

fact as to whether the combination vegetarian/kosher diet burdened the religious

expression of his faith. See Shakur, 514 F.3d at 884-85 (Free Exercise Clause is

only implicated when a prison practice burdens a prisoner’s sincerely-held

religious beliefs).

       The district court properly dismissed Patterson’s RLUIPA claim for

monetary relief because such a claim may proceed only for injunctive relief against

defendants acting within their official capacities. See Wood v. Yordy, 753 F.3d

899, 904 (9th Cir. 2014) (RLUIPA does not contemplate liability of government

employees in individual capacity); see also Holley v. Cal. Dep’t of Corr., 599 F.3d


                                          2                                    12-16327
1108, 1114 (9th Cir. 2010) (“The Eleventh Amendment bars [the plaintiff’s] suit

for official-capacity damages under RLUIPA.”).

      The district court properly concluded that Patterson’s RLUIPA claim for

injunctive relief was moot because after bringing this action, prison officials

provided Patterson the meat kosher meals that he requested. See Johnson v.

Moore, 948 F.2d 517, 519 (9th Cir. 1991) (per curiam).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           3                                      12-16327